G Seyfarth Sevfarth Shaw 11 P

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

pOC#:___—

DATE FILED: 12/6/2019

 

www.seyfarth.com

December 6, 2019

VIA ECF

The Honorable Analisa Torres, U.S.D.J.

United States District Court for the Southern District of New York
500 Pearl Street

New York, New York 10007

Email: Torres_NYSDChambers@nysd.uscourts.gov

Re: Sherry Grimes-Jenkins v. Consolidated Edison of New York, Inc.
Civil Action No. 16-cv-04897(AT)(RWL)

Related Case: Sherry Grimes-Jenkins v. Consolidated Edison Company of New
York, Inc. & Sean Green; Civil Action No. 18-cv-01545(AT)(RWL)

Dear Judge Torres:

 

This firm represents Defendant Consolidated Edison Company of New York, Inc. (“Con
Edison”) in the above-referenced matter. Together with Plaintiffs Counsel, we write in
accordance with Rule |.C of your Honor’s Individual Rules of Practice to: (i) request a brief
extension of the deadline to submit a letter requesting a pre-motion conference for Con Edison’s
anticipated motion for summary judgment under FRCP 56; and (ii) to set a schedule for the
parties’ exchange of Rule 56.1 Statements pursuant to Rule III.A of Your Honor’s Individual
Rules of Practice.

The current deadline for all discovery in this matter is December 13, 2019, based on
Magistrate Judge Robert W. Lehrburger’s extension of the deadline for the parties to complete
expert discovery in the above-referenced action. (ECF No. 92.) Because Con Edison intends
to move for summary judgment in this action, pursuant to Your Honor’s Individual Rule III.A. and
the Amended Civil Case Management Plan and Scheduling Order (ECF No. 92), Con Edison’s
letter request for a pre-motion conference letter must filed by December 13, 2019. Before filing
the pre-motion conference letter, Your Honor’s Rules require that Con Edison first serve Plaintiff
with its proposed Rule 56.1 Statement of Facts in support of its motion for summary judgment
and then to give Plaintiff an opportunity to prepare and serve Con Edison with a Counter-
Statement to Con Edison’s 56.1 Statement of Facts. Only after receiving Plaintiff's Counter-
Statement to Con Edison’s 56.1 Statement of Facts may Con Edison file its pre-motion
conference letter. There is no set schedule for the parties’ 56.1 Statement exchange.

The parties have met and conferred regarding Con Edison’s forthcoming pre-motion
conference letter and believe that additional time is needed to complete the anticipated
exchange of 56.1 Statements. A brief extension is necessary for two reasons. First, Plaintiffs
Counsel (both attorneys of record for Plaintiff) has been and continues to be unavailable
through December 13, 2019 due to their preparations for and participation in a jury trial pending
before the New York State Supreme Court, Westchester County (Index No. 54643/2018), which

59136994v.2
~~ Hon. Analisa T
G Seyfarth December 6, 2019

Page 2

commenced on December 2, 2019. As a result, Plaintiff's Counsel is unable to provide a
Counter-Statement to Con Edison’s 56.1 Statement to complete Con Edison’s pre-motion
conference letter submission by the current deadline. Second, the parties also are devoting
much of their remaining resources and attention towards completing expert discovery, which
includes the exchange of extensive expert reports and potential depositions of identified experts
by December 13, 2019. As a result, the parties require additional time to complete the
necessary submissions associated with Con Edison’s pre-motion conference letter.

Accordingly, the parties respectfully propose the following schedule for the exchange of
Rule 56.1 Statements and submission of pre-motion conference letters before Your Honor,
which we believe gives all parties sufficient time to prepare their respective submissions to the
Court:

° January 17, 2020: Con Edison will serve Plaintiff with its Rule 56.1 Statement.
e February 7, 2020: Plaintiff will serve Con Edison with her Rule 56.1 Counter-Statement.
° February 21, 2020: Con Edison will file its pre-motion conference letter.

e February 28, 2020: Plaintiff will file her opposition to Con Edison’s pre-motion
conference letter.

If granted, no other deadlines will be effected because the parties will have completed
pending pre-trial discovery in this action. Further, there are no other applicable deadlines in the
related action-referenced above as it was dismissed with prejudice (Related Case ECF No. 37).
This is the parties’ first request for an extension of the pre-motion conference letter deadline,
and this request is made in good faith and not for the purpose of unnecessary delay.

The parties thank you for Your Honor’s kind consideration of this request.

Very truly yours,
SEYFARTH SHAW LLP GRANTED in part, DENIED in part.

By January 10, 2020, Defendant shall serve Plaintiff
/s/ Lorie E. Almon with its Rule 56.1 statement.

By January 24, 2020, Plaintiff shall serve Defendant
with her Rule 56.1 counter-statement.

Lorie E. Almon

By January 31, 2020, Defendant shall file its pre-motion
cc: Attorneys of Record (via ECF) letter.

By February 7, 2020, Plaintiff shall file her response.
SO ORDERED.

Dated: December 6, 2019
New York, New York

O9-

59136994v.2 ANALISA TORRES
United States District Judge
